Citation Nr: 0307791	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  97-20 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to a rating in excess of 30 percent 
for residuals of a gunshot wound to the right forearm with 
median nerve injury will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran testified before the undersigned Veterans Judge 
Law at a hearing held at the RO in October 2000.  A 
transcript of the hearing is of record.  The Board notes that 
the issues of entitlement to service connection for left 
renal calculi, status post pyelolithotomy(also claimed as 
prostate cancer); peripheral neuropathy; and skin disability; 
all secondary to exposure to Agent Orange, were developed for 
appellate review, but were withdrawn by the veteran in an 
October 2000 statement submitted at the October 2000 hearing.  

When the case was before the Board in April 2001, it was 
remanded to the RO for further action.  It was returned to 
the Board in February 2003.

The Board notes that in a June 1997 statement, the veteran 
raised the issue of entitlement to service connection on a 
secondary for headaches.  In an August 2000 statement, the 
veteran's representative raised the issue of entitlement to 
service connection for residuals of a right fifth finger 
fracture.  These matters are again referred to the RO for 
appropriate action.

More recently, in March 2003, the Board received additional 
evidence, which was submitted by the veteran in reference to 
his claim seeking entitlement to service connection for PTSD.  
See 67 Fed. Reg. 3,099, 3,105 (Jan. 22, 2002) (effective 
February 22, 2002, 38 C.F.R. § 20.1304 was revised by 
removing the requirement for a written waiver of RO 
consideration prior to review of evidence submitted directly 
to the Board.)

Finally, pursuant to 38 C.F.R. § 19.9(a)(2)(2002), the Board 
is undertaking additional development on the issue of 
entitlement to an increased rating for the residuals of a 
gunshot wound of the right forearm with median nerve injury.  
When the additional development is completed, the Board will 
provide any notice of the development required by 38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy, as 
evidenced by his receipt of a Purple Heart Medal.

2.  The veteran has PTSD due to his combat experiences in 
Vietnam.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West 2002); 38 C.F.R. § 3.304(f) (1996); 
§§ 3.102, 3.304 (f) (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
regulations implementing it.

II.  Analysis

The veteran has alleged that his combat experiences in 
Vietnam precipitated his current PTSD.  A review of the 
evidentiary record does in fact establish that the veteran 
engaged in combat while serving in Vietnam, as verified 
through his receipt of the Purple Heart Medal.  

In general, service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 (2002).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997.  64 Fed. Reg. 32807-32808 (1999).  
The amended regulation, 38 C.F.R. § 3.304(f) (2001), 
provides:  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) noted that VA 
had adopted a final rule in October 1996, effective November 
7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law. 

The Board observes that in a case such as this where the fact 
that the veteran engaged in combat with the enemy is 
established by his receipt of the Purple Heart Medal and 
where the diagnosis PTSD is based upon such combat stressors, 
the changes in § 3.304(f) are of no significance.

With respect to whether the veteran has PTSD due to his 
combat experiences, the Board notes that a December 1996 VA 
examiner believed that the veteran was possibly experiencing 
some symptoms of PTSD but not enough symptoms to support a 
diagnosis of PTSD.  An October 2001 examiner likewise 
indicated that the veteran "had some symptoms of PTSD, but 
did not seem to meet the full criteria."  Finally, in March 
2003, the veteran underwent a private psychological 
evaluation.  The private psychologist administered an 
objective assessment of personality wherein it was noted that 
the veteran rendered a valid profile, responding to test 
items in an open and honest manner.  Pertinent to the current 
assessment question, the veteran did significantly elevate 
the PTSD scale, meaning that he did suffer from a PTSD 
disability.  Consistent with his previous mental assessments, 
current testing also confirmed that the veteran suffered from 
Intermittent Explosive Disorder and from Personality Disorder 
with Paranoid and Borderline traits 

Under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, when a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the veteran.  A reasonable doubt is one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board is satisfied that the 
evidence supporting the veteran's claim is at least in 
equipoise with that against the claim.  Accordingly, 
entitlement to service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

